COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ROY DANIEL MUNN,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00293-CR

Appeal from the

401st  District Court 

of Collin County, Texas 

(TC#401-80100-05) 



MEMORANDUM  OPINION

	Roy Daniel Munn attempts to appeal his conviction for injury to a child.  Finding that
Appellant has not timely filed his notice of appeal or a motion for an extension of time, we
dismiss the appeal.
	The record before us reflects that sentence was imposed in open court on June 29, 2007.
Appellant did not file a motion for new trial.  He filed his notice of appeal on August 16, 2007. 
By letter dated October 4, 2007, we notified Appellant in writing of our intent to dismiss this
appeal for want of jurisdiction.
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State,
918 S.W.2d 519, 522 (Tex.Crim.App. 1996).  Appellant's notice of appeal was due to be filed on
July 29, 2007, thirty days after the day sentence was imposed in open court.  See Tex.R.App.P.
26.2(a)(1).  Pursuant to Rule 26.3, a court of appeals may grant an extension of time to file notice
of appeal if the notice is filed withing fifteen days after the last day allowed, and within the same
period, a motion is filed in the court of appeals reasonably explaining the need for the extension
of time.  Tex.R.App.P. 26.3; Olivo, 918 S.W.2d at 522.  Because Appellant did not file his notice
of appeal until August 16, 2007, and did not file a motion for extension of time, he failed to
perfect this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.


November 30, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)